574 F.2d 456
Mary K. TURNER, Individually and as next friend for LenaMarie Turner and Tammy Sue Turner, and Barbara Mack,Individually and as next friend for Phillip Price, ReneePrice and Doniele Troup, and all others similarly situated, Appellees,v.James F. WALSH, Individually and as Director of the MissouriDepartment of Social Services, and Phyllis Reser,Individually and as Director of theMissouri Division of FamilyServices, Appellants.
No. 77-1751.
United States Court of Appeals,Eighth Circuit.
Submitted March 15, 1978.Decided May 3, 1978.

D. B. Kammerer, Legal Counsel, State of Missouri, Dept. of Social Services, Jefferson City, Mo., for appellants.
Shirley Allen, The Legal Aid Society of the City & County of St. Louis (argued), and Stuart R. Berkowitz, St. Louis, Mo., on brief, for appellees.
Before ROSS and HENLEY, Circuit Judges, and LARSON, Senior District Judge.*
PER CURIAM.


1
This is an appeal from a district court's order and judgment granting plaintiffs' declaratory and injunctive relief.  Defendants were required to implement a new state law relating to the method by which AFDC benefits were computed.  Defendants sent computerized notices to approximately 44,774 recipients whose benefits would be adversely affected by the changes.  Plaintiffs, representing a class of welfare recipients, brought suit alleging that the notices failed to comply with applicable federal regulations.  The district court found that the notices did not properly inform recipients of the circumstances under which aid would be continued pending a hearing and ordered defendants to issue new notices and to comply with proper hearing procedures.  Defendants appealed.


2
We have carefully reviewed the record and considered the briefs and arguments of counsel.  We affirm on the basis of Judge Hunter's well-reasoned opinion reported at 435 F.Supp. 707 (W.D.Mo.1977).


3
We remand for consideration of plaintiffs' pending motion in the district court for attorneys' fees in connection with the proceedings below.


4
Appellees' counsel are awarded $750 for their services on this appeal.  Finney v. Hutto, 548 F.2d 740 (8th Cir. 1977), cert. granted, 434 U.S. 901, 98 S.Ct. 295, 54 L.Ed.2d 187 (1977).



*
 Earl R. Larson, Senior District Judge, District of Minnesota, sitting by designation